                 Case 2:17-cv-01328-RSL Document 52 Filed 09/30/19 Page 1 of 3




 1                                                                   The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     UNITED STATES OF AMERICA, et al.
10
     ex rel. SCEF, LLC, et al.,
11                                                        No. 2:17-cv-01328-RSL
                                  Plaintiff,
12                                                        RELATORS’ NOTICE OF
            v.                                            SUPPLEMENTAL DECLARATIONS
13                                                        IN SUPPORT OF RELATORS’
     ASTRAZENECA PLC, et al.,                             RESPONSE TO THE UNITED
14                                                        STATES’ MOTION TO DISMISS
                                  Defendants.             RELATORS’ COMPLAINT
15

16

17          Pursuant to the Court’s September 9, 2019 notification permitting the parties to
18   supplement the record with two additional declarations, Relators respectfully submit the
19
     following in further opposition to the United States’ Motion to Dismiss: (1) Supplemental
20
     Declaration of Tana Lin in Support of Relators’ Response to the United States’ Motion to
21
     Dismiss Relators’ Complaint; and (2) Supplemental Declaration of John Mininno in Support of
22

23   Relators’ Response to United States’ Motion to Dismiss Relators’ Complaint.

24

25

26

     RELATORS’ NOTICE OF SUPPL. DECLARATIONS                           K E L L E R R O H R B AC K     L.L.P.
     (2:17-cv-01328-RSL) - 1                                               1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                               Tel.: (206) 623-1900
                                                                               Fax: (206) 623-3384
             Case 2:17-cv-01328-RSL Document 52 Filed 09/30/19 Page 2 of 3




 1          DATED this 30th day of September, 2019.
 2                                            KELLER ROHRBACK L.L.P.
 3

 4                                            By: s/ Tana Lin
                                                  Tana Lin, WSBA #32571
 5
                                                  Laura R. Gerber, WSBA #34981
 6                                                1201 Third Avenue, Suite 3200
                                                  Seattle, WA 98101
 7                                                Tel.: (206) 623-1900
 8                                                tlin@kellerrohrback.com
                                                  lgerber@kellerrohrback.com
 9
                                                  Attorneys for Relators SCEF, LLC, Lynne
10
                                                  Levin-Guzman, and Stanley Jean
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     RELATORS’ NOTICE OF SUPPL. DECLARATIONS                    K E L L E R R O H R B AC K     L.L.P.
     (2:17-cv-01328-RSL) - 2                                        1201 Third A venue, Suite 3200
                                                                      Seattle, W A 98101-3052
                                                                        Tel.: (206) 623-1900
                                                                        Fax: (206) 623-3384
                 Case 2:17-cv-01328-RSL Document 52 Filed 09/30/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2            I certify on this 30th day of September 2019, the foregoing document was filed via the
 3
     Court’s CM/ECF filing portal which caused service on all counsel of record.
 4
                                                   s/ Tana Lin
 5                                                 Tana Lin
 6
     4829-9203-3960, v. 1
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     RELATORS’ NOTICE OF SUPPL. DECLARATIONS                            K E L L E R R O H R B AC K     L.L.P.
     (2:17-cv-01328-RSL) - 3                                                1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                                Tel.: (206) 623-1900
                                                                                Fax: (206) 623-3384
